DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
2. 	The Remarks filed on March 4th 2022 has been entered. Reconsideration is given below. Claims 1 - 20 are currently pending.

Response to Arguments
35 U.S.C. §103
3.	Applicant's arguments, see Remarks pp. 9 -12, filed February 21st 2022, with
respect to the rejections of claims 1-20 under 35 U.S.C. §103 have been fully
considered but they are not persuasive.
1.The combination is moot for not teaching or suggesting the features
Applicant argues that the combination is moot for not teaching or suggesting the features of claim 1 as highlighted in bold in applicants’ arguments, namely “a text string incorporating a name of the attribute, a separator and the value”. Applicant further notes that DeVries discloses tokens – in other words, text strings, without further specification. Thus a disclosed token cannot properly be interpreted as comprising a text string incorporating a name of the attribute a separator and the value of the attribute-value pair in a record. 
Examiner respectfully disagrees submits that the DeVries reference teaches in Fig. 20 11 : T1 … TM which is broadly interpreted to 11being the attribute, the colon “:” being the separator and T1 … TM being the value. As seen in Fig. 20 the token incorporates a training input and training output of the formation and characterization as applicants’ embodiment.
Secondly, applicant argues if a disclosed token cannot properly be interpreted as comprising a text string incorporating a name of the attribute, a separator and the value of an attribute-pair in a record, neither can a sequence pair of such tokens. 
Examiner respectfully points to Fig. 20 where a training input of the characterization and formation of applicant’s disclosure is paired with an output of the characterization and formation of applicant’s disclosure namely Fig. 20 
Training input: 11 : T1 … TM
Training output O2 : OT1 … OTK
Thirdly applicant argues that, without more, DeVries cannot properly be interpreted as teaching or suggesting converting a plurality of attribute value pairs in a record of a corresponding plurality of tokes in the record comprising a set of rows, a row in the set or rows comprising a set of values wherein a value in the set of values corresponds to  a value of a correspond attribute, the attribute-value pair comprising the value  the attribute  and each token comprising a text string incorporating a name  of the attribute a separator and the value as claimed. 
Examiner respectfully disagrees. Fig. 20 depicts corresponding rows of tokens of the characterization and formation of applicants disclosure incorporating a name  of the attribute, a separator and the value as claimed. Dependent claims 2 – 9, 11 – 19 inherit the same defect and are thus rejected accordingly.
2. As to claims 5 – 9 and 14 - 17

Applicant argues that without more whether Natchu teache what examiner alleges, it is moot and the combination of Malik-DeVries-Hassanzadeh and Natchu fails to render claims 5 – 9 and 14 – 17 obvious.
As explained above the DeVries reference teaches the claimed subject matter in Fig 20 and dependent claims 5 – 9 and 14 – 17 are thus rendered obvious since they inherit the same defect. 


Claim Rejections – 35 U.S.C. §103

4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness

 	
Claims 1 - 4, 10 – 13, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Malik et al., (United States Patent Publication Number 20190278777) hereinafter Malik, in view of DeVries et al., (United States Patent Publication Number 2018/0341630) hereinafter DeVries and in further view of Hassanzadeh et al., (United States Patent Publication Number 20170161396) hereinafter Hassanzadeh
Regarding claim 1 Malik teaches a method comprising: the record comprising a set of rows, (tuples [0247]) a row in the set of rows comprising a set of values wherein a value in the set of values corresponds to an attribute, (if one of the pre-defined entities represents a company, such as 'Thomson Reuters', an attribute-type identifier may be 'Corporate headquarters', an attribute identifier may be 'City’, and an
attribute value may be "New York" [0128]) corresponding to the first attribute-value pair; (City-New York. [0128]) vectorizing, using a first model (support vector machine classifier [0270]) and using a processor (processor 14 [0102]) and a memory, (memory [0102]) each token into new data comprising a corresponding vector; (computed entity fingerprints are used to generate feature vectors to be used in classification and clustering tasks [0103]) selecting, from the record, (database records [0244])  a target row, (the user may select the appropriate PermID [0397])  wherein a target attribute-value pair (target entity [0115]) in the target row (row with PermID [0397]) includes a value (object's registry entry [0373]) for which a semantic similarity computation is to be performed; (computation of common neighbors [0115]) determining, using a similarity measure, (common neighbors [0115]) a set of most similar rows (percentage of degree-1 neighbors of a source entity that also occur in the degree-1 neighborhood of the target entity [0115]) to the target row, (row with appropriate PermID [0397]) wherein each row (tuples [0247]) in the set of most similar rows (percentage of degree-1 neighbors of a source entity that also occur in the degree-1 neighborhood of the target entity [0115]) to the target row (row with appropriate PermID [0397]) has a corresponding similarity measure (common neighbors [0115]) above a threshold similarity measure (above a threshold are chosen [0206]) and wherein each row (tuples [0247]) in the set of most similar rows (percentage of degree-1 neighbors of a source entity that also occur in the degree-1 neighborhood of the target entity [0115]) includes the target attribute; (target entity [0115]) and using the set of most similar rows (percentage of degree-1 neighbors of a source entity that also occur in the degree-1 neighborhood of the target entity [0115]) to compute a response (aggregation function [0142]) to a database query (Fig. 20, SPARQL query [0311]) the database query (Fig. 20, SPARQL query [0311])  specifying semantic similarity to a query value (has the semantic representation 11.x.drug(x). [0296])
	Malik does not fully disclose  converting a plurality of attribute-value pairs in a record to a corresponding plurality of tokens, the attribute-value pair comprising the value and the attribute and each token comprising a text string incorporating the attribute and value; the first embedding model modelling a first relationship between tokens; measuring a similarity between a first vector and each vector in a plurality of vectors, the first vector comprising a vectorized token in the target row, each vector in the plurality of vectors comprising a vectorized token in a row other than the target row in the set of rows.
DeVries teaches a plurality of tokens, (set of tokens [0116]) the attribute-value pair (an input; an output [0042]) comprising the value and the attribute (an input; an output [0042]) and each token comprising a text string (a fragment of claim text; a fragment of specification text [0042])   incorporating the attribute and value; (an input; an output [0042]) the first embedding model (LSTM encoder [0099]) modelling a first relationship between tokens; (and identifying associations between tokens to identity phrase groups within the statement or fragment. [0072]) measuring a similarity between a first vector and each in a plurality of  vectors (a similarity metric (e.g., vector similarity with respect to tokens of the base fragment 120 and the portion of the specification text, or one or more fuzzy comparisons of one or more tokens in the base fragment 120 with the tokens of the portion being indicative that the content of the base fragment 120 is substantially included within the portion of the specification text) [0050]) the first vector (V1 [0096]) comprising a vectorized token in the target row, (a sequence of vectors 302 labeled V1, V2, V3 and V4, [0096]) each vector in the plurality of vectors comprising a vectorized token in a row other than the target row (a plurality of tokens that are vectorized [0096]) in the set of rows  (based on the vector database 230. [0096])
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Malik to incorporate the teachings of DeVries wherein a set of tokens, each token in the set of tokens created from a an attribute value pair in a record; the attribute-value pair comprising the value and the attribute and each token comprising a text string incorporating the attribute and value; the first embedding model modelling a first relationship between tokens; measuring a similarity between a first vector and a second vector in a set of vectors, the first vector comprising a vectorized token in the target row, each vector in the set of vectors comprising a vectorized token in a row other than the target row in the set of rows. By doing so this set of tokens may form a paragraph of the document to be generated that provides an overview or context for the paragraphs to follow that are based on statement fragments 102 of the head statement 50 or child statement 60 that provides the preamble fragment 110. DeVries [0116].
Hassanzadeh teaches converting a plurality of attribute-value pairs (converting all values associated with a given attribute [0016]) see pairs of attributes [0017] [0024] in a record (in a given data record [0016]) to a corresponding plurality of tokens (into one or more tokens [0016]) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Malik in view of DeVries to incorporate the teachings of Hassanzadeh wherein converting a plurality of attribute-value pairs in a record to a corresponding plurality of tokens. By doing so value comparison is facilitated by converting the values associated with the attributes into a format that facilitates the identification of similarities among the values. Hassanzadeh [0015].
	Claims 10 and 20 correspond to claim 1 and are rejected accordingly.

Regarding claim 2 Malik in view of DeVries and in further view of Hassanzadeh teaches the method of claim 1.
Malik as modified further teaches  wherein the first embedding model (support vector machine classifier [0270]) is replaced by a second embedding model (a classifier adapted to utilize natural language processing [0364]) see also machine learning (ML) – based classifier [0204], sentence/evidence classifier [0218], logistics regression classifier, news model classifier and  filings model classifier [0221] modelling a second relationship between tokens, the first relationship being different from the second relationship (determine the significance of the association between the one entity and each of the entities in the set of other entities based at least in part on the fingerprint and the set of fingerprints, and based at least in part on a set of association criteria, the significance of the relationship being a derived numerical value [0055])
	Claim 11 corresponds to claim 1 and is rejected accordingly

Regarding claim 3 Malik in view of DeVries and in further view of Hassanzadeh teaches the method of claim 1.
Malik as modified further teaches  wherein the corresponding vector (feature vector [0103]) comprises a numerical representation of each token (Some such features include token length feature, distance between the two companies feature, and so on. [0227]) the numerical representation comprises set of real numbers (a high value of this surrogate feature (close to 1.0) will correlate to true positives and a low value (<<1.0) will correlate to true negatives [0271]) and the set of real numbers ((close to 1.0) (<<1.0) [0271]) comprises a predetermined number of elements (temporal dimensions [0434])
Claim 12 corresponds to claim 3 and is rejected accordingly

Regarding claim 4 Malik in view of DeVries and in further view of Hassanzadeh teaches the method of claim 3.
Malik as modified  further teaches  wherein the numerical representation   (a high value of this surrogate feature (close to 1.0) will correlate to true positives and a low value (<<1.0) will correlate to true negatives [0271]) comprises a set of real numbers, (true positives; true negatives [0271]) each real number being between -1 and 1 ((close to 1.0) (<<1.0) [0271])
Claim 13 corresponds to claim 4 and is rejected accordingly

Regarding claim 18 Malik in view of DeVries and in further view of Hassanzadeh teaches the computer usable program product of claim 10.
Malik as modified further teaches  wherein the computer usable code (computer- executable instructions, such as program modules, being executed by a computer. Generally, program modules include routines, programs, objects, components, data structures, loop code segments and constructs, etc. that perform particular tasks or implement particular abstract data types [0100]) is stored in a computer readable storage device (memory storage devices [0100]) in a data processing system, (distributed computing environments [0100]) see batch data processing system  of Fig. 20 and wherein the computer usable code (computer- executable instructions, such as program modules, being executed by a computer. Generally, program modules include routines, programs, objects, components, data structures, loop code segments and constructs, etc. that perform particular tasks or implement particular abstract data types [0100])  is transferred over a network  (the network 232 uses wired communications to transfer
information between an access device (not shown), the server device 212, and a data store 234. In another embodiment, the network 232 employs wireless communication
protocols to transfer information between the access device, the server device 212, and the data store 234. [0171]) from a remote data processing system   (remote processing devices that are linked through a communications network [0100])

Regarding claim 19 Malik in view of DeVries and in further view of Hassanzadeh teaches the computer usable program product of claim 10
Malik as modified further teaches wherein the computer usable code (computer- executable instructions, such as program modules, being executed by a computer. Generally, program modules include routines, programs, objects, components, data structures, loop code segments and constructs, etc. that perform particular tasks or implement particular abstract data types [0100])   is stored in a computer readable storage device (memory storage devices [0100]) in a server data processing system, (Fig. 1, (12) server system [0102]) and wherein the computer usable code (computer-executable instructions, such as program modules, being executed by a computer. Generally, program modules include routines, programs, objects, components, data structures, loop code segments and constructs, etc. that perform particular tasks or implement particular abstract data types [0100]) is downloaded over a network (The software modules 26-34 of the present invention may be implemented as a set of services that are accessible using Flash or HTML- based client applications. Requests and responses may be sent using either standard HTTP, XML over HTTP, or be batched using Google's Protocol Buffers. [0123]) to a remote data processing system (remote processing devices that are linked through a communications network. [0100]) for use in a computer readable storage device (memory storage devices [0100]) associated with the remote data processing system (remote processing devices [0100])   


Claims 5 – 9 and 14 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Malik et al., (United States Patent Publication Number 20190278777) hereinafter Malik, in view of DeVries et al., (United States Patent Publication Number 2018/0341630) hereinafter DeVries, in view of Hassanzadeh et al., (United States Patent Publication Number 20170161396) hereinafter Hassanzadeh and in further view of  Natchu et al., (United States Patent Publication Number 20190266257) hereinafter Natchu.
Regarding claim 5 Malik in view of DeVries and in further view of Hassanzadeh teaches the method of claim 1.
Malik as modified further teaches wherein determining a set of most similar rows to the target row (percentage of degree-1 neighbors of a source entity that also occur in the degree-I neighborhood of the target entity [0115]); the target and the second primary key tokens having an attribute acting as a primary key; (PermIDs used as unique identifiers [0367]) adding, to a set of similarities (interestingness, recent interestingness, validation, common neighbors, industry overlap, geographic overlap, temporal significance, and element of surprise. [0111]) corresponding to rows in the record, (tuples [0247]) and selecting from the set of similarities, (interestingness, recent interestingness, validation, common neighbors, industry overlap, geographic overlap, temporal significance, and element of surprise. [0111]) the set of most similar rows, (percentage of degree-1 neighbors of a source entity that also occur in the degree-I neighborhood of the target entity [0115]) each row (tuples [0247]) in the set of most similar rows (percentage of degree-1 neighbors of a source entity that also occur in the degree-1 neighborhood of the target entity [0115]) having a corresponding degree of similarity within a tolerance of a specified degree of similarity (degree-1 neighbors [0115])
Malik does not fully disclose computing a first degree of similarity; between a target primary key vector  corresponding to a target primary key token in the target row and a second primary key vector corresponding to a second primary key token in a second row in the record, the first degree of similarity;
Natchu teaches computing a first degree of similarity; (cosine similarity threshold may correspond to the cosine of 60°, which is "0.5'' [0048]) between a target primary key vector (Fig. 30, (3004) sim hash [0371]) corresponding to a target primary key token in the target row (tokens are annotated for each row [0227]) and a second primary key vector (Fig. 30, (3006) sim hash [0372]) corresponding to a second primary key token in a second row in the record, (tokens are annotated for each row [0227]) the first degree of similarity; (cosine similarity threshold may correspond to the cosine of 60°, which is "0.5'' [0048])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Malik in view of Devries, in view of Hassanzadeh  to incorporate the teachings of Natchu whereby   computing a first degree of similarity; between a target primary key vector  corresponding to a target primary key token in the target row and a second primary key vector corresponding to a second primary key token in a second row in the record, the first degree of similarity. By doing so one or more entities with a similarity score that is greater than or equal to a cosine similarity threshold may be returned and included in the content feed. Natchu [0049]
	Claim 14 corresponds to claim 5 and is rejected accordingly

Regarding claim 6 Malik in view of DeVries, in view of Hassanzadeh and in further  view of Natchu teaches the method of claim 5.
Malik as modified does not fully disclose  wherein the degree of similarity between a target primary key vector corresponding to a target primary key token in the target row and a second primary key vector corresponding to a second primary key token in a second row in the record comprises a cosine similarity, the cosine similarity comprising a cosine of an angle between two vectors.
	Natchu teaches wherein the degree of similarity (cosine similarity [0043]) between a target primary key vector (Fig. 30, (3004) sim hash [0371]) corresponding to a target primary key token in the target row (tokens are annotated for each row [0227]) and a second primary key vector (Fig. 30, (3006) sim hash [0372]) corresponding to a second primary key token in a second row in the record (tokens are annotated for each row [0227]) comprises a cosine similarity, (computing a
cosine similarity between the two feature vectors. [0321]) the cosine similarity comprising a cosine of an angle between two vectors (a cosine similarity threshold
may correspond to the cosine of 60°, which is "0.5''. In the event the cosine similarity between the two feature vectors is greater than or equal to 0.5, the angle between the two feature vectors is less than 60°. [0048])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Malik in view of DeVries, in view of Hassanzadeh to incorporate the teachings of Natchu wherein the degree of similarity between a target primary key vector corresponding to a target primary key token in the target row and a second primary key vector corresponding to a second primary key token in a second row in the record comprises a cosine similarity, the cosine similarity comprising a cosine of an angle between two vectors. By doing so a corresponding similarity score is computed between the feature vector associated with the entity included in the query and each feature vector having the same sim hash as the entity included in the query. Natchu [0373]
	Claim 15 corresponds to claim 6 and is rejected accordingly

Regarding claim 7 Malik in view of DeVries and in further view of Hassanzadeh teaches the method of claim 1.
Malik  as modified further teaches  wherein determining a set of most similar rows (percentage of degree-1 neighbors of a source entity that also occur in the degree-1 neighborhood of the target entity [0115]) to the target row (target entity [0115]) comprises: adding, to a set of similarities (interestingness, recent interestingness, validation, common neighbors, industry overlap, geographic overlap, temporal significance, and element of surprise. [0111]) corresponding to rows in the record, (tuples [0247]) the first degree of similarity; (percentage of the degree-I neighbors [0115]) and selecting,  (selecting entities that meet a user-defined criteria, [0140]) from the set of similarities, (interestingness, recent interestingness, validation, common neighbors, industry overlap, geographic overlap, temporal significance, and element of surprise. [0111]) the set of most similar rows, (percentage of degree-1 neighbors of a source entity that also occur in the degree-1 neighborhood of the target entity [0115]) each row (tuples [0247]) in the set of most similar rows (percentage of degree-1 neighbors of a source entity that also occur in the degree-I neighborhood of the target entity [0115]) having a corresponding degree of similarity (degree-1 neighbors [0115]) within a tolerance of a specified degree of similarity (selecting entities that meet a user-defined criteria, such as a threshold value [0140])
	Malik does not fully disclose computing a first degree of similarity between a target vector corresponding to a target token in the target row and a second vector corresponding to a second token in a second row in the record, the target and the second tokens having the target attribute;
	Natchu teaches computing a first degree of similarity (computing a
cosine similarity between the two feature vectors. [0321]) between a target vector corresponding to a target token in the target row (Fig. 30, (3004) sim hash associated with entity [0371]) and a second vector corresponding to a second token in a second row in the record, (Fig. 30, (3006) determine feature vectors having same sim hash [0372]) the target and the second tokens having the target attribute; (Fig. 20, (2012) tokens generated based on entity annotation in document [0237])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Malik in view of DeVries, in view of Hassanzadeh to incorporate the teachings of Natchu wherein computing a first degree of similarity between a target vector corresponding to a target token in the target row and a second vector corresponding to a second token in a second row in the record, the target and the second tokens having the target attribute. By doing so the tokens can be utilized to facilitate enhanced search using the search and feed system, and the tokens can also be utilized by the trend server to monitor trends based on the tokens observed while processing newly added documents using the search and feed system. Natchu [0237]
Claim 16 corresponds to claim 7 and is rejected accordingly

Regarding claim 8 Malik in view of DeVries, in view of Hassanzadeh and in further view of Natchu teaches the method of claim 7.
Malik as modified does not fully teach wherein the degree of similarity between a target vector corresponding to a target token in the target row and a second vector corresponding to a second token in a second row in the record comprises a cosine similarity, the cosine similarity comprising a cosine of an angle between two vectors.
Natchu teaches wherein the degree of similarity (computing a cosine similarity between the two feature vectors [0321]) between a target vector corresponding to a target token in the target row (Fig. 30, (3004) sim hash associated with entity [0371]) and a second vector corresponding to a second token in a second row in the record (Fig. 30, (3006) determine feature vectors having same sim hash [0372]) comprises a cosine similarity, (cosine similarity between the two feature vectors [0321]) the cosine similarity comprising a cosine of an angle between two vectors (The cosine of the angle between the two vectors will indicate the similarity between the feature vector in the entity included in the query and the
feature vector associated with the entity. The cosine of 0° is 1 and the cosine of 90° is 0. [0044]) (a cosine similarity threshold may correspond to the cosine of 60°, which is "0.5''. In the event the cosine similarity between the two feature vectors is greater than or equal to 0.5, the angle between the two feature vectors is less than 60° [0048])
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Malik in view of DeVries, in view of Hassanzadeh to incorporate the teachings of Natchu wherein the degree of similarity between a target vector corresponding to a target token in the target row and a second vector corresponding to a second token in a second row in the record comprises a cosine similarity, the cosine similarity comprising a cosine of an angle between two vectors. By doing so  this reduces the number of computations needed to determine one or more entities that are similar to an entity included in a query because a cosine similarity is computed for a small subset of the corpus. Natchu [0048]
	Claim 17 corresponds to claim 8 and is rejected accordingly

Regarding claim 9 Malik in view of DeVries and in further view of Hassanzadeh teaches the method of claim 1.
Malik as modified further teaches comprising: generating, for a row (tuples [0247]) in the set of most similar rows, (percentage of degree-1 neighbors of a source entity that also occur in the degree-I neighborhood of the target entity [0115])
Malik does not fully disclose a random number; and removing, responsive to the random number being below a threshold, the row from the set of most similar rows.
	Natchu teaches a random number; (a set of m random hyperplane are applied to each feature vector [0044]) and removing, responsive to the random number being below a threshold, (A value ( e.g., 0 or 1) may be assigned to a feature vector based on whether the point in vector space is above or below one of the random hyperplanes of the set of m random hyperplanes [0046]) the row from the set of most similar rows (The one or more entities with a similarity score that is greater than or equal to a cosine similarity threshold may be returned and included in the content feed [0049])
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Malik in view of DeVries, in view of Hassanzandeh to incorporate the teachings of Natchu wherein a random number; and removing, responsive to the random number being below a threshold, the row from the set of most similar rows. By doing so interests having a confidence value above a confidence threshold are determined to be interests that are relevant to a user. Natchu [0090]


Conclusion

6. 	THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire
THREE MONTHS from the mailing date of this action. In the event a first reply is
filed within TWO MONTHS of the mailing date of this final action and the advisory action
is not mailed until after the end of the THREE-MONTH shortened statutory
period, then the shortened statutory period will expire on the date the advisory
action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be
calculated from the mailing date of the advisory action. In no event, however, will
the statutory period for reply expire later than SIX MONTHS from the date of this
final action.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.

7. 	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469)295-
9144. The examiner can normally be reached on 9:00AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270 - 3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
 (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.
/KWEKU WILLIAM HALM/Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166